Per Curiam.
This appeal is from a judgment dismissing the plaintiff’s tort complaint. The judgment is dated January 3, 1974. The record discloses that the defendant died, and his death was suggested on the record, April 16, 1973. No administrator or executor has been substituted for the deceased defendant pursuant to the provisions of § 52-599 of the General Statutes. The appeal accordingly is dismissed on the authority of Boucher Agency, Inc. v. Zimmer, 160 Conn. 404, 407, 279 A.2d 540, and Barton v. New Haven, 74 Conn. 729, 730, 52 A. 403.
The appeal is dismissed.